Watson, J.
Defendant excepted to the judgment on two *287grounds: (1) that the written contract is silent as to compensation; and (2) that the plaintiff is not entitled to recover ■compensation until he has performed his entire part of the contract.
The first ground is untenable; for the fact that the written contract says nothing regarding compensation is not conclusive in law against the plaintiff’s right to reasonable compensation for the services performed. On the second ground it is said that plaintiff refused to execute the deed presented him by the defendant for that purpose, to convey the property to the defendant and his wife, without the payment to plaintiff of the sum of five hundred dollars for ffi's services, which sum the defendant refused to pay. If it be true, as claimed, that it was necessary for the plaintiff to “turn over the property” bid off by him, to constitute full performance of the contract on his part, entitling him to compensation, it was no part of his contract to convey the property to the defendant and his wife. The contract was one of agency, and by it the defendant agreed to protect the plaintiff in any bid he might make, and to take the property from him, etc.; and the plaintiff agreed “to turn over the property if it is bid in by him, on request.” Construing the latter provision in the light of the context, its fair meaning at most obligated the plaintiff to turn over the property to the defendant on request, not to any one else. And this even he could not do, since the property was never conveyed to him by the defendant as trustee.

Judgment affirmed.